Citation Nr: 0111017	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from April 1976 to July 1976, 
and from December 1990 to June 1991.  The veteran also had 
unverified inactive duty service prior to April 1976.  The 
veteran died in June 1998.  The appellant is his son.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision.  A 
timely appeal has been perfected as to the two issues on the 
title page of this decision.


REMAND

Before addressing the merits of the claims, the Board 
initially notes that this appeal involves some points of 
confusion and resultant procedural irregularities.

First, both the appellant and his mother (on his behalf), 
filed claims for service connection for the cause of the 
veteran's death and entitlement to Chapter 35 educational 
assistance benefits.  In a September 1999 rating decision, 
the claims for service connection for the cause of the 
veteran's death and Chapter 35 educational assistance 
benefits were denied.  In addition, the claim of entitlement 
to dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.§ 1318 was also denied.  Only the 
appellant's mother was notified of this action and of the 
procedural and appellate rights.  In May 2000, a notice of 
disagreement as to the issues of service connection for the 
cause of the veteran's death and entitlement to Chapter 35 
educational assistance benefits was received from the 
appellant's mother, on his behalf.  In May 2000, she was 
issued a statement of the case.  In June 2000, a substantive 
appeal was received from the appellant.  In May 2000, a 
supplemental statement of the case was sent to the 
appellant's mother.  In September 2000, a VA Form 1-646 was 
completed by The American Legion.  However, thereafter, the 
American Legion indicated that this service organization was 
not the representative in this case.  The Board notes that 
neither the appellant nor his mother designated a 
representative in this case.  

While the claims file reflects some confusion over who is the 
proper claimant in this case, the Board notes that as the 
veteran's son indicated that he is appealing, and as his 
mother was apparently only appealing claims on his behalf, 
the Board finds that he is the proper claimant .  The Board 
further finds that the issues of service connection for the 
cause of the veteran's death and entitlement to Chapter 35 
educational assistance benefits are properly in appellate 
status.  The confusion reflected in the claims file was 
obviously due to miscommunication with no malintent on the 
part of the appellant, his mother, or VA.  As such, the 
appellant should be provided copies of the September 1999 
rating decision, the statement of the case, and the 
supplemental statement of the case.  In addition, he should 
be provided a reasonable period of time to appeal the issue 
of entitlement to DIC benefits since he did in fact file a 
claim for those benefits on his own, but was never notified 
of the denial of such.  Also, the RO should ascertain if the 
appellant does in fact want representation in this case as it 
appears clear that he inaccurately believed that The American 
Legion was his representative.  

Also, the Board notes that the statement of the case 
addresses the issue of service connection for the cause of 
the veteran's death in conjunction with the claim for Chapter 
35 benefits.  It appears that the statement of the case and 
the supplemental statement of the case were really meant to 
be limited to the issue of entitlement to Chapter 35 
benefits.  As such, and in light of the requested development 
below, the issue of service connection for the cause of the 
veteran's death needs to be fully readjudicated by the RO, 
and, if adverse, addressed on its own in a supplemental 
statement of the case which corrects the prior procedural 
deficiencies.  

With regard to the claims on the merits, the Board notes that 
there has been a significant change in the law during the 
pendency of the appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In this case, the record shows that the veteran was not 
service-connected for any disability during his lifetime, but 
had sought service connection for heart disability.  
According to the Certificate of Death, the veteran died of 
arteriosclerotic cardiovascular disease.  Alcohol withdrawal 
and fatty change of the liver were noted to have been 
conditions contributing to the veteran's death. 

With regard to the claim for service connection for the cause 
of the veteran's death, the appellant claims that the veteran 
developed a heart disability during service and this heart 
disability caused his death.  

The Board notes that there is no medical opinion with regard 
as to whether the veteran developed a heart disability during 
service and this heart disability caused/contributed to cause 
his death.  In light of the Veterans Claims Assistance Act of 
2000, the Board finds that a medical opinion should be 
obtained that addresses that matter.  Prior to obtaining such 
opinion, however, the RO should obtain and associate with the 
claims file all pertinent outstanding medical records.  In 
this regard, the Board notes that Certificate of Death 
reflects that the veteran died while admitted to Allegheny 
General Hospital and that an autopsy was performed.  None of 
these records have been obtained.  Also, since the service 
medical records are not of record and have been unavailable 
for review in the past, the RO should again attempt to secure 
these records.  

Further, the Board notes that the claim for service 
connection for the cause of the veteran's death was denied as 
not well grounded.  However, in light of the recent amendment 
to 38 U.S.C.A. § 5107, noted above, there is no longer a 
legal requirement that a claim be "well grounded" before it 
can be adjudicated on the merits.  Hence, on remand, the 
claim should be adjudicated on the merits.  This action 
should be accomplished by the RO, in the first instance, to 
avoid any prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Finally, as the outcome of the issue of entitlement to 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, is dependent upon the resolution of the 
cause of death issue, that issue is deferred pending the 
outcome of the cause of death claim.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The appellant should be provided 
copies of the September 1999 rating 
decision, the statement of the case, and 
the supplemental statement of the case.  
In addition, he should be provided notice 
of the denial of the issue of entitlement 
to DIC benefits pursuant to 38 U.S.C. 
§ 1318, and afforded the applicable time 
period in which to perfect an appeal of 
this issue.  To help avoid any 
unnecessary delays in the appeal, the 
veteran should advise the RO as soon as 
possible if he does not wish to appeal 
the denial of DIC benefits pursuant to 
38 U.S.C. § 1318.  

Further, the RO should undertake all 
necessary action to clarify with the 
appellant whether he wants representation 
in his appeal, and, if so, to afford the 
representative the opportunity to present 
argument on the appellant's behalf.  

2.  The RO should undertake all necessary 
action to locate and secure all of the 
service medical records that should then 
be associated with the claims file.  

3.  The RO should obtain and associate 
with the claims file all of the late 
veteran's outstanding pertinent treatment 
and other medical records, to 
specifically include the terminal 
hospital report and autopsy report from 
Allegheny General Hospital, and any 
records from any other pertinent 
source(s) or facility(ies) identified by 
the appellant.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be duly notified.  The 
appellant should be informed that he may 
submit additional medical records, also, 
and the RO should afford him an 
opportunity to do so before the claims 
file is forwarded to a VA physician, as 
indicated below.  The RO should assist 
him in this regard to the extent feasible 
and necessary.

4.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the RO should refer the 
claims file to an appropriate VA 
physician.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician.  After such review, the 
physician should offer an opinion as to 
whether it is as least as likely as not 
that the veteran developed a heart 
disability during service; and, if so, 
whether it is as least as likely as not 
that this heart disability caused or 
substantially or materially contributed 
to cause his death.  The complete 
rationale for each conclusion reached 
should be set forth in a typewritten 
report.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  If none of the requested development 
provides competent medical evidence of a 
nexus between the veteran's death and the 
veteran's military service, the RO should 
specifically advise the appellant of the 
need to submit such competent medical 
evidence to support the claim.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied..

8.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claims on 
appeal in light of all pertinent evidence 
of record and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND. 

9.  If any benefit sought on appeal 
continues to be denied, he (and his 
representative, if any) must be furnished 
a supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




